FILED
                                                                          April 26, 2022
                                                                             released at 3:00 p.m.
No. 20-0755, Amie Miller v. St. Joseph Recovery Center, LLC, et al.      EDYTHE NASH GAISER, CLERK
                                                                         SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA
ARMSTEAD, Justice, concurring, in part, and dissenting, in part:

             Because the circuit court found that St. Joseph Recovery Center materially

breached its employment agreement with Petitioner and that material breach was the

triggering event to require payment of severance benefits, I concur in the majority’s

reversal of the circuit court’s finding that Petitioner was not entitled to the severance

package because she did not show “good reason” for her resignation and was not entitled

to payment of her accrued paid-time-off. However, I believe the circuit court was correct

when it found that “‘severance pay,’ by its very nature, cannot be ‘earned’ by a plaintiff

until after she is terminated. Therefore, severance pay is not ‘compensation for labor or

services rendered’ by the plaintiff,” and is not contemplated in the definition of wages

found in the West Virginia Wage Payment and Collection Act. West Virginia Code § 21-

5-1(c) (2015) defines wages as:

             compensation for labor or services rendered by an employee,
             whether the amount is determined on a time, task, piece,
             commission or other basis of calculation. As used in sections
             four, five, eight-a, ten and twelve of this article, the term
             “wages” shall also include then accrued fringe benefits
             capable of calculation and payable directly to an
             employee: Provided, That nothing herein contained shall
             require fringe benefits to be calculated contrary to any
             agreement between an employer and his or her employees
             which does not contradict the provisions of this article.




                                            1
(emphasis added). In order to determine if wages include severance benefits, we are

required to determine whether a severance benefit is a “then accrued fringe benefit.” The

Wage Payment and Collection Act defines fringe benefits as “any benefit provided an

employee or group of employees by an employer, or which is required by law, and includes

regular vacation, graduated vacation, floating vacation, holidays, sick leave, personal

leave, production incentive bonuses, sickness and accident benefits, and benefits relating

to medical and pension coverage.” W. Va. Code § 21-5-1(l) (2015). While the majority

opinion is correct that the use of the term “includes” means this list is not exhaustive, the

list and statute contemplate benefits accrued by an employee during the course of their

employment.



              However, there is a difference between an accrued benefit and a severance

benefit. This distinction has been noted by the United States District Court for the Southern

District of West Virginia. In Tobin v. Ravenswood Aluminum Corp, 838 F.Supp. 262 (S.D.

W. Va. 1993), employees of Ravenswood Aluminum Corporation alleged that they had not

been “fully compensate[d] . . . for earned fringe benefits and severance benefits, in violation

of the West Virginia Wage Payment and Collection Act.” Id. at 268. While the severance

benefit at issue in Tobin differed somewhat from that at issue here, the district court drew

a distinction between the payment of accrued fringe benefits and severance benefits, noting

“the accrued benefits secured by ERISA do not encompass unfunded, contingent early

                                              2
retirement benefits or severance payments.” Id. at 269, quoting Sejman v. Warner-

Lambert, 889 F.2d, 1346, 1348 (4th Cir. 1989) (emphasis added). This is because,

“[a]ccrued vacation pay constitutes a fringe benefit rather than a severance benefit….”

Tobin, at 272 n.13.



              Likewise, the definition of fringe benefits contained in West Virginia Code

§ 21-5-1(l), contemplates benefits that accrue as an employee works. A severance benefit

does not accrue. It may become payable in the future but a severance benefit is not accrued

in the same sense that the other items contained in the definition of “fringe benefits” are

accrued. This is particularly true here, where Petitioner’s entitlement to the severance

package was dependent upon the manner and conditions under which she left employment

and whether her reasons for resigning constituted “good cause.”



              For those reasons, I dissent as to the majority opinion’s finding that the

severance benefits at issue were “fringe benefits” subject to the West Virginia Wage

Payment and Collection Act and concur with the majority’s finding that the circuit court

erred in finding that Petitioner was not entitled to a severance package or payment of

accrued paid-time-off.




                                            3